423 F.3d 1118
Raul MORALES-IZQUIERDO, Petitioner,v.Alberto R. GONZALES, Attorney General, Respondent.
No. 03-70674.
United States Court of Appeals, Ninth Circuit.
September 12, 2005.

Robert Houston Pauw, Esq., Gibbs Houston Pauw, Seattle, WA, for Petitioner.
Regional Counsel, Laguna Niguel, Ronald E. Lefevre, Chief Counsel, Office of the District Counsel Department of Homeland Security, San Francisco, CA, WWS-District Counsel, Immigration and Naturalization Service Office of the District Counsel, Seattle, WA, John J. Andre, Esq., Song Park, Esq., DOJ-U.S. Department of Justice Civil Div./Office of Immigration Lit., Washington, DC, for Respondent.
Before: SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.